Title: To Thomas Jefferson from Henrietta Maria Colden, 5 February 1791
From: Colden, Henrietta Maria
To: Jefferson, Thomas



Sir
New York Febry. 5th. 1791

I am honor’d with your letter of the 20th. Janry.—If to know your Goodness be to deserve it, I might have some claim to the friendship you have extended to me; but the Benevolence of your Heart is the passport to that attention you have bestowed on my request and situation. In early life, and whilst my Sons were yet in Infancy, the Task to effect their Education, and to extricate their Property from embarrassments, devolved on me. In my endeavours to discharge this Duty, I was buoyed up by a Hope that their happiness and Success in Life, would Smooth the decline of mine, and retribute those days of Care to which my Youth was condemned.—Think then Sir, how interested I am to secure this Object? and think with what Satisfaction I perceive that my Son feels an additional incitement to distinguish himself, in being honor’d with your good opinion and Patronage. If he is so fortunate, as to do his Country service in the line he has chosen, the anxious moments his Fate may cost me, will be repaid.
I assure you Sir, I received with unfeigned pleasure the News of the late Pacification. Had I been certain we should have continued Neutral, to have been a Spectator of the Miseries attendant on War, is sufficient to cause a feeling mind to sympathise, with fellow Creatures involved in that Calamity. To have participate in them, is to be impress’d with Horror at the Approach of that Scourge to the human Race.
I am sorry the wants of this City have been so exaggerated as to excite a concern in our Friends; the price of Fuel has been uncommonly high, owing to the premature freezing of the Hudson; but there has been no Want of that necessary Article. From the same cause, we have been supplied with Wheat from the Southern States, but the plentiful Crops throughout the Continent renders the additional freight little felt. Our Stores up the Country are unusually full; when our navigation opens, this market will be overstock’d with Grain: an unpleasing prospect to Us Farmers.
The attention of the Good folks of this City was lately engrossed  by the Choice of a new Senator to Congress, to the great Mortification of Mr. Schuyler’s friends. The Gentleman brought in by Governor Clinton’s party, as they say, “Not to Oppose, but to keep a Sharp look out on the Measures of the Government” is a Man of too considerable abilities, for the Side he has taken. If he moves on Antifederal Ground, he may do harm. But that business is now over. Our present Object is The National Bank: in confidence of that measures being adopted, large Subscriptions have been agreed upon amongst our Monied Men and Speculators; and Committee is sent to Boston to unite their Measures with the Stockholders in that City. I am credibly informed that Subscriptions to the amount of nearly two Millions of Dollars will be fill’d up in this City and to the Eastward. The confidence and unanimity amongst the Publick Creditors, in N. York and Boston will give them a powerful influence in the direction of the National Bank; to effect this, every Nerve will be strained by the Monied Men and Mercantile interest in these Cities. My Son requests me to offer his grateful acknowledgements to you Sir. He is very impatient to have the honor to be personally known to you, and to your Friend Mr. Rittenhouse. Having devoted himself this winter to the Study of Astronomy, he contemplates with pleasure the advantages to be derived from Mr. Rittenhouse, in that Science.—I have the honor to be Sir, With perfect esteem, Yours Most Obedient & Obliged Servant.

Henrietta Maria Colden.

